NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 23, 2013
                                 Decided January 25, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12‐1156

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 11‐CR‐30184‐001‐WDS

DONTAE RAYMON REID,                                 William D. Stiehl,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        While on bond awaiting trial on a charge of possession of body armor by a felon,
see 18 U.S.C. § 931, Dontae Reid entered a residence at gunpoint and abducted one of the
occupants. Police arrested him and found the gun shortly after this home invasion, and
federal authorities then added a second charge—with a new case number—of possession of
a firearm by a felon, see id. § 922(g)(1). Reid pleaded guilty to both crimes and, during a
combined sentencing proceeding, received concurrent prison terms of 108 months for
possessing the gun and 36 months for possessing the body armor. Reid has filed a notice of
appeal only from his firearm conviction. His appointed lawyer asserts, however, that the
possible appellate claims are frivolous and seeks to withdraw under Anders v. California, 386
U.S. 738, 744 (1967). We granted Reid’s request for additional time to respond to counsel’s
submission, and though his motion mentions issues he contemplated discussing, Reid never
No. 12‐1156                                                                               Page 2

followed through. See CIR. R. 51(b). Thus we confine our review to counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

        As part of his plea agreement on the gun charge, Reid waived the right to appeal
“any aspect of his conviction and sentence,” though he reserved the right to challenge the
reasonableness of any “sentence imposed in excess of the Sentencing Guidelines as
determined by the Court.” In exchange, the government agreed not to prosecute him for
committing an offense while on bond, see 18 U.S.C. § 3147. “We enforce appellate waivers
when their terms are express and unambiguous, and the record shows that the defendant
knowingly and voluntarily entered into the agreement.” United States v. Sakellarion, 649 F.3d
634, 639 (7th Cir. 2011) (internal citation and quotation marks omitted). The express terms of
Reid’s waiver are satisfied, and his waiver thus is binding if his guilty plea was entered
voluntarily. E.g., United States v. Kilcrease, 665 F.3d 924, 929 (7th Cir. 2012); Nunez v. United
States, 546 F.3d 450, 453 (7th Cir. 2008). Reid has told counsel to challenge his plea,
see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d
667, 670–71 (7th Cir. 2002), but since he did not move to withdraw it in the district court, our
review of any appellate claim would be limited to plain error, see United States v. Vonn, 535
U.S. 55, 59 (2002); United States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008). Counsel
concludes, and we agree, that a challenge to the guilty plea would be frivolous because the
district court substantially complied with Federal Rule of Criminal Procedure 11(b). The
court explained the nature of the gun charge, told Reid the consequences of pleading guilty
(including his appeal waiver), ensured that his plea was voluntary, and determined that a
factual basis for the plea exists. See United States v. White, 597 F.3d 863, 868 (7th Cir. 2010);
United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003).

       Accordingly the motion to withdraw is GRANTED, and the appeal is DISMISSED.